Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000063
                                                       30-DEC-2014
                                                       07:45 AM



                            SCWC-13-0000063

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           ANTHONY COSTANTE,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000063; CR. NO. 11-1-1000)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on November 21, 2014, is hereby rejected.

           DATED:   Honolulu, Hawai#i, December 30, 2014.

Shawn A. Luiz                      /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson